Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is response to the application 16/783,763 filed on 09/23/2021. Claims 1-26 are pending in this communication.
Drawings
The applicant has filed the corrected drawings on 09/23/2021 have been accepted by the examiner. Hence the objection to the drawings are withdrawn.

Claim Interpretation
The claim interpretation have been withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s argument in regards to the rejection under 35 USC 112 is persuasive. Hence said rejection have been withdrawn.
Response to Arguments

Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. The reasons are set forth below:
Applicant’s arguments and the examiner’s response:
Applicant’s arguments 1, Applicant’s arguments pages 16-20, recites, “The Asserted Combination Does Not Teach or Suggest the Multi band Combiner of Claim 1 With respect to the claim language "wherein the multiband combiner 
Examiner’s response 1: The examiner interpret the claim limitations under BRI (Broadest Reasonable Interpretation), NA teaches, fig 3, para [0048]-[0049] and [0057]-[0059], multi-frequency transmission and reception through combiner 320a and 320b using the sub circuit 310-0 to 310-15 and 315-0 to 315-15 respectively. Therefore, NA teaches the argued limitation. Hence the arguments are traversed.
Applicant’s arguments 2, Applicant’s arguments pages 17, recites, “The Asserted Combination Does Not Teach or Suggest the Filter Modules of Claim 1 With respect to the claim language "a plurality of filter modules separate from the multi band combiner, wherein each filter module of the plurality of filter modules includes a first connector configured to pass a first frequency band, a second connector configured to pass a second frequency band, and a combiner connector configured to pass the first frequency band and the second frequency band," the Office Action took the position that NA teaches these features at FIG. 4 and paragraphs [0067]-[0068]. See pages 11-12 of the Office Action. In 
Examiner’s response 2: NA teaches, in para [0005], a FBMC (Filter Bank Multicarrier). 	
Applicant’s arguments 3, Applicant’s arguments pages 19-20, recites, “The Asserted Combination Does Not Teach or Suggest the Fixing System of Claim 1 With  respect to the previous claim language "wherein the plurality of bars and the plurality of plates are configured to secure the plurality of filter modules between the combiner and the back panel," the Office Action admitted that Na did not explicitly teach this feature. See page 13 of the Office Action. The Office Action took the position that Wayman teaches this at FIGS. 2-5B and column 4, lines 37-59. See page 14 of the Office Action. In particular, the Office Action referred to the assembled module 400 with respect to these features. See page 14 of the Office Action.
Examiner’s response 3: NA does not explicitly teach: a fixing system comprising a plurality of bars and a plurality of plates, wherein the plurality of bars is coupled to the front panel and the back panel using fasteners, wherein the plurality of bars and the plurality of plates are configured to secure the plurality of filter modules between the combiner and the back panel. 
however, Wayman teaches: a fixing system comprising a plurality of bars and a plurality of plates, wherein the plurality of bars is coupled to the front panel and the back panel using fasteners, wherein the plurality of bars and the plurality of plates are configured to secure the plurality of filter modules between the combiner and the back panel (fig 2-5A-B, col 3, lines 54-67 and col 4, lines 1-36, teaches RF Filter 206 couple to a filter suspension frame 207. Further includes front plate 260 equivalent to “front panel” which is fastened with side walls 212-1 and 212-2 equivalent to “plurality of bars”. Further, in fig 3, col 4, lines 37-59, where, the assemble module 400 equivalent to “fixing module” is attached/ assembled with the enclosure 210 through front plate 260 that fit into back plate of the enclosure, col 4, lines 60-67). Therefore, it would have been obvious to one of ordinary skilled in the art to use the teaching of  Wayman into Hyoseok for the advantage of allowing easy service, repair or upgrade since the customer can simply insert and remove the components without having to make connections in the field. 
Applicant’s arguments 3, Applicant’s arguments pages 15-16, recites, “wherein each filter module of the plurality of filter modules is configured to duplex, combine, or split first signals in the first frequency band and second signals in the second”...
Examiner’s response 4: NA teaches: wherein each filter module of the plurality of filter modules is configured to duplex, combine, or split first signals in the first frequency band and second signals in the second frequency band and wherein the combiner connector of each filter module of the plurality of filter modules is coupled to a respective filter connector of the plurality of filter connectors (fig 4, para [0065]-[0067], where, 410 the plurality of filters are combined in the combiner 420 or split based on the direction of the signal flow. Further, fig 5A, para [0074], where, antenna array 505 is used to connect the respective filters 410 via the switches 510-560, see further, para [0075]-[0077]). 
All the remaining arguments are based on the arguments above and are responded to in full.

Claim R ejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-7, 15-17 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hyoseok NA et al. (US 2021/0013920 A1), hereinafter, “Hyoseok” in view of Wayman et al. (US 8,254,850 B2), hereinafter, “Wayman”.
	Regarding claim 1, Hyoseok discloses: A modular filter system (fig 4, block 420 “Combiner” and block 410 “filter” corresponding to “modular filter system”, para [0067]-[0068]) comprising: 
	a multiband combiner [[coupled to the front panel]] (fig 1 and fig 3, para [0049], where, “the communication circuit 300 may convert an IF signal of an intermediate frequency band inputted at the RF stage  (e.g., the communication module 190, or the wireless communication module 192, of FIG. 1) into an RF signal of a millimeter wave band and thereafter, forward the RF signal to an array antenna”, thereafter, supporting IF band and millimeter wave band which is fed to the combiner 320a (frequency combiner), para [0047], hence 320a is a multiband combiner);
	wherein the multiband combiner comprises an antenna connector and a plurality of filter connectors (fig 2, block 210, corresponding to “Multiband Combiner”, para [0023], where, fig 2, depicts “a frequency combiner 202 followed by a low/high band combiner 210. Frequency combiner 202 can include input ports 204a-d, each of which can carry TX signals or RX signals of different frequencies”, it is obvious that the combiner 202 is connected to the filters and the antenna using connector, fig 3);
	a plurality of filter modules separate from the multiband combiner (fig 4, para [0067]-[0068], module 410” corresponding to “filter” and module 420 corresponding to “filter combiner”, where, “the divider 420 corresponding to “multiband combiner” may combine one signal received from the communication circuits (e.g., the first communication circuit 211, the second communication circuit 221, the third communication circuit 231, or the fourth communication circuit 241) included in the communication device”);
	wherein each filter module of the plurality of filter modules includes a first connector configured to pass a first frequency band, a second connector configured to pass a second frequency band, and a combiner connector configured to pass the first frequency band and the second frequency band (fig 4, para [0067], “In accordance with various embodiments, the filter 410 may provide one signal which includes all of an IF signal on an intermediate frequency band (e.g., 11 GHz), a local oscillator (OS) signal (e.g., 5.5 GHz) provided by the local oscillator 430, and a control signal (e.g., 2 GHz) on a baseband”, where, “11 GHz” corresponding to “first frequency band” and “baseband” corresponding to “second frequency band”);
	wherein each filter module of the plurality of filter modules is configured to duplex, combine, or split first signals in the first frequency band and second signals in the second frequency band (fig 4, para [0068], where, “the divider 420 may combine one signal received from the communication circuits (e.g., the first communication circuit 211, the second communication circuit 221, the third communication circuit 231, or the fourth communication circuit 241) included in the communication device, to paths of the two same signals, or divide one signal received from the processor 270 into the two same signals”);
	wherein the combiner connector of each filter module of the plurality of filter modules is coupled to a respective filter connector of the plurality of filter connectors using a respective cable (fig 2-4 and fig 5B, para [0082], where, “a sixth connection member 537 may electrically connect the second communication circuit 221 and the third communication circuit 231. The first connection member 281, the fifth connection member 580, the fourth connection member 284, or the sixth connection member 537 may include, for example, a coaxial cable or an FPCB”, fig 3, para [0063], where, the frequency signal have been combined through the connection member (e.g., a coaxial cable or an FOCB)); and 
	Hyoseok does not explicitly teach: a front panel and a back panel; [[coupled to the front panel]]; a fixing system comprising a plurality of bars and a plurality of plates, wherein the plurality of bars is coupled to the front panel and the back panel using fasteners, wherein the plurality of bars and the plurality of plates are configured to secure the plurality of filter modules between the combiner and the back panel.  
	However, Wayman in the same filed of endeavor, teaches: a front panel (fig 3, col 4, lines 40-45, “the RF connectors 230-1 and 230-2 passing through the front plate 260 of the enclosure 210 and the data connectors 240-1 and 240-2 as well as power connector 250”), [[a multiband combiner] coupled to the front panel (fig 3, col 4, lines 40-45, “the RF connectors 230-1 and 230-2 passing through the front plate 260 of the enclosure 210 and the data connectors 240-1 and 240-2 as well as power connector 250”, where, “RF connector” equivalent to “combiner connector”); and a back panel (fig 5A, col 4, lines 60-67, where, “This view illustrates components 504 of the interface circuit 204 that fit in cut out 252 of the back plate of the enclosure 210”); 
	a fixing system comprising a plurality of bars and a plurality of plates, wherein the plurality of bars is coupled to the front panel and the back panel using fasteners, wherein the plurality of bars and the plurality of plates are configured to secure the plurality of filter modules between the combiner and the back panel (fig 2-5A-B, where, in fig 3, col 4, lines 37-59, where, the assemble module 400 equivalent to “fixing module” is attached/ assembled with the enclosure 210 through front plate 260 that fit into back plate of the enclosure, col 4, lines 60-67).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a front panel and a back panel; a fixing system comprising a plurality of bars and a plurality of plates, wherein the plurality of bars is coupled to the front panel and the back panel using fasteners, wherein the plurality of bars and the plurality of plates are configured to secure the plurality of filter modules between the combiner and the back panel” taught by Wayman into Hyoseok for the advantage of allowing easy service, repair or upgrade since the customer can simply insert and remove the components without having to make connections in the field.
	Regarding claim 2, Hyoseok further  teaches: The modular filter system (fig 4, block 420 “Combiner” and block 410 “filter” corresponding to “modular filter system”, para [0067]-[0068]) of claim 1, Hyoseok does not explicitly teaches: wherein each filter module of the plurality of filter modules is oriented parallel to the front panel.
	However, Wayman in the same field of endeavor teaches: wherein each filter module of the plurality of filter modules is oriented parallel to the front panel (Wayman: fig 2, apertures 227 is parallel to front plate 260, col 4, lines 27-36). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein each filter module of the plurality of filter modules is oriented parallel to the front panel” taught by Wayman into Hyoseok for the advantage of allowing easy service, repair or upgrade since the customer can simply insert and remove the components without having to make connections in the field.
	Regarding claim 3, Hyoseok further teaches:  The modular filter system (fig 4, block 420 “Combiner” and block 410 “filter” corresponding to “modular filter system”, para [0067]-[0068]) of claim 2, Hyoseok does not explicitly teaches: wherein the modular filter system is configured to accommodate additional filter modules by expanding in a single dimension, wherein the modular filter system is configured to expand away from the front panel.
	However, Wayman in the same field of endeavor teaches: wherein the modular filter system is configured to accommodate additional filter modules by expanding in a single dimension, wherein the modular filter system is configured to expand away from the front panel (Wayman: fig 2, where, “The cutout sections 252 and 254 allow for connection cables and components to extend out of the enclosure 210”, col 4, lines 6-26). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein each filter module of the plurality of filter modules is oriented parallel to the front panel” taught by Wayman into Hyoseok for the advantage of allowing easy service, repair or upgrade since the customer can simply insert and remove the components without having to make connections in the field.
 	Regarding claims 4, Hyoseok further teaches: The modular filter system (fig 4, block 420 “Combiner” and block 410 “filter” corresponding to “modular filter system”, para [0067]-[0068]) of claim 1, Hyoseok does not explicitly teaches: wherein the plurality of bars comprises: a first plurality of bars oriented perpendicular to the front panel and coupled to the front panel and the back panel using fasteners; and  Attorney Docket No. 3899/100.1813US0129a second plurality of bars oriented perpendicular to the front panel and coupled to the front panel and the back panel using fasteners, wherein the first plurality of bars and the second plurality of bars are positioned on opposite sides of the plurality of filter modules.
	However, Wayman in the same field of endeavor teaches: wherein the plurality of bars comprises: a first plurality of bars oriented perpendicular to the front panel and coupled to the front panel and the back panel using fasteners (Wayman: fig 2, bar 205 equivalent to “plurality of bars” which is perpendicular to 260, col 4, lines 6-26); and  Attorney Docket No. 3899/100.1813US0129a second plurality of bars oriented perpendicular to the front panel and coupled to the front panel and the back panel using fasteners, wherein the first plurality of bars and the second plurality of bars are positioned on opposite sides of the plurality of filter modules (Wayman: fig 2, bar 205 equivalent to “plurality of bars”, 260 “front panel” and 214 is the back panel, col 4, lines 27-36);
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein each filter module of the plurality of filter modules is oriented parallel to the front panel” taught by Wayman into Hyoseok for the advantage of allowing easy service, repair or upgrade since the customer can simply insert and remove the components without having to make connections in the field.
	Regarding claim 5, Hyoseok further teaches: The modular filter system (fig 4, block 420 “Combiner” and block 410 “filter” corresponding to “modular filter system”, para [0067]-[0068]) of claim 4, 
	Hyoseok does not explicitly teach: wherein the plurality of plates comprises a first plate oriented parallel to the front panel and positioned between at least two filter modules of the plurality of filter modules and a second plate oriented parallel to the front panel and positioned between the at least one filter module and the back panel.
	However, Wayman in the same field of endeavor teaches: wherein the plurality of plates comprises a first plate oriented parallel to the front panel and positioned between at least two filter modules of the plurality of filter modules and a second plate oriented parallel to the front panel and positioned between the at least one filter module and the back panel (Wayman: fig 2-3 and col 4, lines 1-67).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein each filter module of the plurality of filter modules is oriented parallel to the front panel” taught by Wayman into Hyoseok for the advantage of allowing easy service, repair or upgrade since the customer can simply insert and remove the components without having to make connections in the field.
	Regarding claim 6, Hyoseok further teaches: The modular filter system (fig 4, block 420 “Combiner” and block 410 “filter” corresponding to “modular filter system”, para [0067]-[0068]) of claim 1, wherein the plurality of bars comprises: wherein the plurality of bars further comprises: a third plurality of bars oriented perpendicular to the front panel and coupled to the combiner and one or more filter modules; and a fourth plurality of bars oriented perpendicular to the front panel and coupled to the combiner and one or more filter modules, wherein the third plurality of bars and the fourth plurality of bars are positioned on opposite sides of the plurality of filter modules; wherein the plurality of plates includes four plates coupled to the first plurality of bars and the second plurality of bars using fasteners.  
	However, Wayman in the same field of endeavor teaches: a first plurality of bars oriented perpendicular to the front panel and coupled to the front panel and the back panel using fasteners (Wayman: fig 3-5, where, “the RF connectors 230-1 and 230-2 passing through the front plate 260 of the enclosure 210 and the data connectors 240-1 and 240-2 as well as power connector 250” and “components 504 of the interface circuit 204 that fit in cut out 252 of the back plate of the enclosure 210. Also illustrated are connections 506 and 508 of the RF filter 206”, col 4, lines 37-67); and  Attorney Docket No. 3899/100.1813US0129a second plurality of bars oriented perpendicular to the front panel and coupled to the front panel and the back panel using fasteners, wherein the first plurality of bars and the second plurality of bars are positioned on opposite sides of the plurality of filter modules (Wayman: fig 3-5, where, “the suspension frame 207 is coupled to the sidewalls 212-1 and 212-1 with attaching devices via apertures 209 in the suspension frame 207 and apertures 211 in the sidewalls 212-1 and 212-2”, col 4, lines 6-26);
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein each filter module of the plurality of filter modules is oriented parallel to the front panel” taught by Wayman into Hyoseok for the advantage of allowing easy service, repair or upgrade since the customer can simply insert and remove the components without having to make connections in the field.
	Regarding claim 7, Hyoseok further teaches: The modular filter system (fig 4, block 420 “Combiner” and block 410 “filter” corresponding to “modular filter system”, para [0067]-[0068]) of claim 6, Hyoseok does not explicitly teaches: wherein a first bar of the third plurality of bars includes a plurality of holes along a length of the first bar.
	However, Wayman in the same field of endeavor teaches: wherein a first bar of the third plurality of bars includes a plurality of holes along a length of the first bar (Wayman: fig 3, col 4, lines 37-59).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein each filter module of the plurality of filter modules is oriented parallel to the front panel” taught by Wayman into Hyoseok for the advantage of allowing easy service, repair or upgrade since the customer can simply insert and remove the components without having to make connections in the field.
	Regarding claim 15, Hyoseok further teaches: The modular filter system (fig 4, block 420 “Combiner” and block 410 “filter” corresponding to “modular filter system”, para [0067]-[0068]) of claim 1, wherein the modular filter system is integrated into a node of a telecommunications system, the node of the telecommunications system comprising: a plurality of power amplifiers (Hyoseok: para [0037], where, “the first communication circuit 211, the second communication circuit 221, the third communication circuit 231, or the fourth communication circuit 241 may include at least one of a low noise amplifier (LNA), a power amplifier (PA), a phase shifter (PS), a divider, an up/down converter, and a filter”), wherein each power amplifier is communicatively coupled to a respective filter module of the plurality of filter modules (Hyoseok: fig 3, para [0100]-[0101] and claim 3, where, “ the combiner, the divider, the reception mixer, the transmission mixer, and the filter, and the transmission and/or reception sub circuits comprise at least one of a power amplifier (PA), a phase shifter (PS), a phase shifter drive amplifier (PSDA), and a pre power amplifier (PPA) which are arranged in a transmit path, and comprise at least one of a low noise amplifier (LNA) and a PS which are arranged in a receive path”), wherein each power amplifier is coupled to a respective first connector of the respective filter module; and Attorney Docket No. 3899/100.1813US0131one or more processors configured to condition signals in at least one of the uplink path or downlink path of the node of the telecommunications system (Hyoseok: fig 2, para [0037]). 
Regarding claim 16, Hyoseok further teaches: The modular filter system of claim 1, wherein the node of the telecommunications system comprises one of: a remote unit of a distributed antenna system; a radio frequency repeater; a radio point for a small cell; or an access point (Hyoseok: fig 2, para [0036], where, “base station” equivalent to “access point”). 
	Regarding claim 17, Hyoseok does not explicitly teaches: The modular filter system of claim 1, wherein a first filter module of the plurality filter modules is oriented perpendicular to the front panel; and wherein a second filter module of the plurality of filter modules is oriented parallel to the front panel.  
	However, Wayman in the same field of endeavor teaches: wherein a first filter module of the plurality filter modules is oriented perpendicular to the front panel (Wayman: fig 2-3,  the RF connectors 230-1 and 230-2 passing through the front plate 260 of the enclosure 210 and the data connectors 240-1 and 240-2 as well as power connector 250, col 4, lines 37-59); and wherein a second filter module of the plurality of filter modules is oriented parallel to the front panel (Wayman: fig 2-5A-B, apertures 227 is parallel to front plate 260, col 4, lines 27-36). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein each filter module of the plurality of filter modules is oriented parallel to the front panel” taught by Wayman into Hyoseok for the advantage of allowing easy service, repair or upgrade since the customer can simply insert and remove the components without having to make connections in the field.	
 	Regarding claim 21, Hyoseok further teaches: The modular filter system of claim 1, wherein the plurality of filter modules is a plurality of combiner modules (fig 3-4, para [0057], where, in fig 3, module 320a and 320b are plurality of frequency combiners and in fig 4, module 420 are plurality of filter combiners, para [0068]).
 	Regarding claim 22, Hyoseok further teaches: The modular filter system of claim 1, wherein the plurality of filter modules is a plurality of splitter modules (fig 2, para [0037] and [0057], where, “divider” equivalent to “splitter”).
	Regarding claim 23, Claim 1 uses the method of claim 23 to assemble the filter system of claim 1, where, claim 1 anticipates all the limitations of 23. Therefore claim 23 is rejected under the same ground of rejection of claim 1.	
	Regarding claims 24 and 26, Hyoseok further teaches: The method of claim 23 and 25, further comprising connecting a respective cable to the first connector and the second connector of each filter module and a respective additional component in a communication path (fig 2-4 and fig 5B, para [0082], where, “a sixth connection member 537 may electrically connect the second communication circuit 221 and the third communication circuit 231. The first connection member 281, the fifth connection member 580, the fourth connection member 284, or the sixth connection member 537 may include, for example, a coaxial cable or an FPCB”). 
	Regarding claim 25, Claim 25 is the method which is being used to assemble the filter system of claim 1, where, claim 1 anticipates all the limitations of claim 25. Therefore claim 25 is rejected under the same ground of rejection of claim 1.	

Claims 8, 18 and  20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyoseok NA et al. (US 2021/0013920 A1), hereinafter, “Hyoseok” in view of Wayman et al. Wayman” further in view of Yang et al (US 2021/0058220 A1), hereinafter, “Yang”.
	Regarding claim 8, Hyoseok further teaches: The modular filter system of claim 1, wherein a second filter module of the plurality of filter modules is configured to pass radio frequency signals higher than 1.4 GHz (fig 3, para [0061], where, “an IF signal may be 11.x GHz (e.g., 11.2 GHz), and the reference local signal may be 5.x GHz (e.g., 5.6 GHz), and the local oscillator 325 may provide a local signal (e.g., 16.8 GHz) which has three-multiple multiplied the reference local signal, to provide a wirelessly transmitted ultra-high frequency signal (e.g., 28 GHz)”, which is higher than 1.4 GHz); neither Hyoseok nor Wayman explicitly teach:  wherein a first filter module of the plurality of filter modules is configured to pass radio frequency signals less than 1 GHz.
	However, Yang in the same field of endeavor, teaches:  wherein a first filter module of the plurality of filter modules is configured to pass radio frequency signals less than 1 GHz (Yang: fig 2, para [0051], where, less than 1 GHz frequency is supported).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein a first filter module of the plurality of filter modules is configured to pass radio frequency signals less than 1 GHz” taught by Yang into Hyoseok incorporating “Diplexer module” for the advantage of allowing the electronic device that may increase the reception speed of wireless communication by bundling and using a plurality of frequency bands through the CA mode.
	Regarding claim 18, Hyoseok further teaches: The modular filter system of claim 17, wherein the second filter module of the plurality of filter modules is configured to pass radio frequency signals higher than 1.4 GHz (fig 3, para [0061], where, “an IF signal may be 11.x GHz (e.g., 11.2 GHz), and the reference local signal may be 5.x GHz (e.g., 5.6 GHz), and the local oscillator 325 may provide a local signal (e.g., 16.8 GHz) which has three-multiple multiplied the reference local signal, to provide a wirelessly transmitted ultra-high frequency signal (e.g., 28 GHz)”, which is higher than 1.4 GHz); neither Hyoseok nor Wayman explicitly teach:  wherein a first filter module of the plurality of filter modules is configured to pass radio frequency signals less than 1 GHz.
	However, Yang in the same field of endeavor, teaches:  wherein a first filter module of the plurality of filter modules is configured to pass radio frequency signals less than 1 GHz (Yang: fig 2, para [0051], where, less than 1 GHz frequency is supported).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein a first filter module of the plurality of filter modules is configured to pass radio frequency signals less than 1 GHz” taught by Yang into Hyoseok incorporating “Diplexer module” for the advantage of allowing the electronic device that may increase the reception speed of wireless communication by bundling and using a plurality of frequency bands through the CA mode.
	Regarding claim 20, neither Hyoseok nor Wayman explicitly teaches: The modular filter system of claim 1, wherein the plurality of filter modules is a plurality of diplexer modules. 
	However, Yang in the same field of endeavor, teaches:  The modular filter system of claim 1, wherein the plurality of filter modules is a plurality of diplexer modules (Yang: fig 1, module 140, “Diplexer”, para [0006], where, “the electronic device 100 may include one or more antennas 110, a first duplexer 120, a second duplexer 130, and a diplexer 140”).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein a first filter module of the plurality of filter modules is configured to pass radio frequency signals less than 1 GHz” taught by Yang into Hyoseok incorporating “Diplexer module” for the advantage of allowing the electronic device that may increase the reception speed of wireless communication by bundling and using a plurality of frequency bands through the CA mode.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hyoseok NA et al. (US 2021/0013920 A1), hereinafter, “Hyoseok” in view of Wayman et al. (US 8,254,850 B2), hereinafter, “Wayman” further in view of Kummetz et al (US 2018/0069741 A1), hereinafter, “Kummetz”.
	Regarding claim 19, neither Hyoseok nor Wayman explicitly teaches: The modular filter system of claim 1, wherein the plurality of filter modules is a plurality of duplexer modules, wherein the first connector is a downlink connector, wherein the second connector is an uplink connector.  
	However, Kummetz in the same field of endeavor, teaches: wherein the plurality of filter modules is a plurality of duplexer modules, wherein the first connector is a downlink connector, wherein the second connector is an uplink connector (Kummetz: fig 5, para [0032], where, “The head-end unit 506 can include duplexers 508a-e for providing bi-directional communication with base stations 504a-e. For example, downlink signals from base station 504a can be separated from uplink signals to base station 504a via duplexer 508a”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “filter modules is a plurality of duplexer modules, wherein the first connector is a downlink connector, wherein the second connector is an uplink connector” taught by Kummetz into Hyoseok, to incorporate “Duplexer module” for the .	
Claims 9 and 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Hyoseok NA et al. (US 2021/0013920 A1), hereinafter, “Hyoseok” in view of Wayman et al. (US 8,254,850 B2), hereinafter, “Wayman” further in view of Zhan et al (US 8,867,572 B1), hereinafter, “Zhan”.
	Regarding claim 9, neither Hyoseok nor Wayman explicitly teaches: The modular filter system of claim 1, wherein a first filter module of the plurality of filter modules is positioned to minimize a length of the cable used to couple the Attorney Docket No. 3899/100.1813US0130respective combiner connector of the first filter module to the respective filter connector of the plurality of filter connectors.  
	However, Zhan in the same field of endeavor, teaches: wherein a first filter module of the plurality of filter modules is positioned to minimize a length of the cable used to couple the Attorney Docket No. 3899/100.1813US0130respective combiner connector of the first filter module to the respective filter connector of the plurality of filter connectors (Zhan: (18),  where, “a multi-band repeater can also ease installation, reduce cabling, and/or issues associated with combining multiple repeaters”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “filter modules is positioned to minimize a length of the cable used to couple the Attorney Docket No. 3899/100.1813US0130respective combiner connector of the first filter module to the respective filter connector of the plurality of filter connectors” taught by Zhan into Hyoseok, to incorporate “Duplexer module” for the advantage of improve network signal strength of devices using the same or different frequency bands, the same or different wireless carriers, and/or the same or different wireless technologies.
Regarding claim 11, neither Hyoseok nor Wayman explicitly teaches: The modular filter system of claim 1, wherein each filter module of the plurality of filter modules is oriented perpendicular to the front panel.  
	However, Zhan in the same field of endeavor, teaches: , wherein each filter module of the plurality of filter modules is oriented perpendicular to the front panel (Zhan: (77),  where, “in FIG. 6D, the shielding portion 201e can extend in a plane substantially perpendicular to the first to fourth side portions 201a-201d, and can contact each of the first to fourth sides 201a-201d.”, col 16, line 10-14).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use the teaching of Zhan into  Hyoseok, to incorporate “Duplexer module” for the advantage of improve network signal strength of devices using the same or different frequency bands, the same or different wireless carriers, and/or the same or different wireless technologies.	
Regarding claim 12, neither Hyoseok nor Wayman explicitly teaches: The modular filter system of claim 1, wherein the plurality of plates comprises at least one plate oriented perpendicular to the front panel, wherein the at least one plate is coupled between two or more filter modules.  
	However, Zhan in the same field of endeavor, teaches: , wherein the plurality of plates comprises at least one plate oriented perpendicular to the front panel, wherein the at least one plate is coupled between two or more filter modules (Zhan: (77),  where, “in FIG. 6D, the shielding portion 201e can extend in a plane substantially perpendicular to the first to fourth side portions 201a-201d, and can contact each of the first to fourth sides 201a-201d.”, col 16, line 10-14).
Zhan into  Hyoseok, to incorporate “Duplexer module” for the advantage of improve network signal strength of devices using the same or different frequency bands, the same or different wireless carriers, and/or the same or different wireless technologies.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hyoseok NA et al. (US 2021/0013920 A1), hereinafter, “Hyoseok” in view of Wayman et al. (US 8,254,850 B2), hereinafter, “Wayman” further in view of Black et al (US 2013/0077540 A1), hereinafter, “Black”.
	Regarding claim 10, Hyoseok further teaches: The modular filter system of claim 1, wherein a first modular filter configured to pass radio frequency signals  (fig 4, para [0067], “In accordance with various embodiments, the filter 410 may provide one signal which includes all of an IF signal on an intermediate frequency band (e.g., 11 GHz), a local oscillator (OS) signal (e.g., 5.5 GHz) provided by the local oscillator 430, and a control signal (e.g., 2 GHz) on a baseband”, where, “11 GHz” corresponding to “first frequency band” and “baseband” corresponding to “second frequency band”); but, neither Hyoseok nor Wayman explicitly teaches: in a first frequency band combination can be swapped with a second modular filter configured to pass radio frequency signals in a second frequency band combination without modification to the multiband combiner or replacement of the multiband combiner.  
	However, Black in the same field of endeavor, teaches: in a first frequency band combination can be swapped with a second modular filter configured to pass radio frequency signals in a second frequency band combination without modification to the multiband combiner or replacement of the multiband combiner (fig 4, para [0040], where, “The branching filter circuit is also depicted in the band swapped duplexer arrangement, shown in phantom, described above with reference to FIG. 3”).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to “a first frequency band combination can be swapped with a second modular filter”  taught by Black into Hyoseok and Wayman, to incorporate “Filter Swapping” for the advantage of configuring to take advantage of simultaneous transmission with two transceivers.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyoseok NA et al. (US 2021/0013920 A1), hereinafter, “Hyoseok” in view of Wayman et al. (US 8,254,850 B2), hereinafter, “Wayman” further in view of Sharma et al (US 2008/0037218  A1), hereinafter, “Sharma”.
	Regarding claim 13, Hyoseok further teaches: The modular filter system (fig 4, block 420 “Combiner” and block 410 “filter” corresponding to “modular filter system”, para [0067]-[0068]) of claim 1, neither Hyoseok nor Wayman explicitly teaches: wherein at least one filter module of the plurality of filter modules includes a groove configured to receive a single bar of the plurality of bars.
	However, Sharma in the same field of endeavor teaches: wherein at least one filter module of the plurality of filter modules includes a groove configured to receive a single bar of the plurality of bars (Sharma: fig 6, para [0056], where, “Extending outwardly from each edge 80, 85 and substantially perpendicular to the top surface 70 are one or more first tabs 100. Inner cover 50 includes a groove 105 where a portion of the surface 70 is bent away from the top surface 70 towards the bottom surface 75 to project from the bottom surface 75 in the form of a guide tab 110”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “filter modules includes a groove configured to receive a single bar of the plurality of bars” taught by Sharma into Hyoseok for the advantage of allowing air flow through the interior enclosure.
	Regarding claim 14, Hyoseok further teaches: The modular filter system (fig 4, block 420 “Combiner” and block 410 “filter” corresponding to “modular filter system”, para [0067]-[0068]) of claim 1, neither Hyoseok nor Wayman explicitly teaches: wherein at least one plate of the plurality of plates includes a notch configured to lock the at least one plate to a single bar of the plurality of bars. 
	However, Sharma in the same field of endeavor teaches:  at least one plate of the plurality of plates includes a notch configured to lock the at least one plate to a single bar of the plurality of bars (Sharma: fig 6, para [0056], where, “Each tab 100 also includes a structure defining at least one “hole 120” (equivalent to “notch”) for receiving a fastener”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “at least one plate of the plurality of plates includes a notch configured to lock the at least one plate to a single bar of the plurality of bars” taught by Sharma into Hyoseok for the advantage of providing a modular, scalable electronic enclosure that conforms to the MicroTCA specification.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





NIZAM U. AHMED
Examiner
Art Unit 2461


/KIBROM T HAILU/Primary Examiner, Art Unit 2461